Name: Commission Directive 2008/49/EC of 16 April 2008 amending Annex II to Directive 2004/36/EC of the European Parliament and of the Council regarding the criteria for the conduct of ramp inspections on aircraft using Community airports (Text with EEA relevance)
 Type: Directive
 Subject Matter: EU institutions and European civil service;  technology and technical regulations;  air and space transport;  transport policy
 Date Published: 2008-04-19

 19.4.2008 EN Official Journal of the European Union L 109/17 COMMISSION DIRECTIVE 2008/49/EC of 16 April 2008 amending Annex II to Directive 2004/36/EC of the European Parliament and of the Council regarding the criteria for the conduct of ramp inspections on aircraft using Community airports (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2004/36/EC of the European Parliament and of the Council of 21 April 2004 on the safety of third-country aircraft using Community airports (1), and in particular Article 12 thereof, Whereas: (1) Directive 2004/36/EC introduces a harmonised approach to the effective enforcement of international safety standards within the Community by harmonising the rules and procedures for ramp inspections of third-country aircraft landing at airports located in the Member States. It requires the Member States to conduct ramp inspections on third-country aircraft landing at any of its airports open to international air traffic following a harmonised procedure, and to participate to the collection and exchange of information on the ramp inspections carried out. (2) The Community obligations of the Member States deriving from Directive 2004/36/EC could be, to a large extent, previously discharged through their voluntary participation in the Safety Assessment of Foreign Aircraft (SAFA) programme initiated in 1996 by the European Civil Aviation Conference (ECAC), the management of which was delegated to the Joint Aviation Authorities (JAA). (3) From 1 January 2007, the SAFA programme has passed exclusively under Community competence and is now managed by the Commission, assisted by the European Aviation Safety Agency (EASA) as provided under Commission Regulation (EC) No 768/2006 of 19 May 2006 implementing Directive 2004/36/EC of the European Parliament and of the Council as regards the collection and exchange of information on the safety of aircraft using Community airports and the management of the information system (2). (4) The SAFA programme should be complemented with appropriate measures aimed at ensuring common standards for the performance of ramp inspections, such as a manual for ramp inspections. (5) Annex II to Directive 2004/36/EC contains only very general criteria, as at the time of its adoption detailed technical guidelines and procedures were being published and updated regularly by the JAA and subsequently being voluntarily implemented by ECAC states participating in the SAFA programme. (6) In view of the transfer of the SAFA programme to the Community and of the increased importance being ascribed by the Commission to the results of ramp inspections conducted under the SAFA programme in taking its decisions on the inclusion of carriers in the Community list of banned air carriers established under Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC, it is deemed necessary to specify the core elements of the manual for conducting ramp inspections. (7) The core elements of the manual constitute the essential standards for the effective performance of ramp inspections and should therefore form part within the shortest time possible, of Annex II of Directive 2004/36/EC which establishes the procedure for the performance of ramp inspections, particularly following the transfer of the SAFA programme under Community competence. (8) EASA has submitted a proposal for the amendment of Annex II of Directive 2004/36/EC as provided under Article 4(1) of Commission Regulation (EC) No 768/2006. (9) Directive 2004/36/EC should therefore be amended accordingly. (10) The measures provided for in this Directive are in accordance with the opinion of the Committee established by Article 12 of Council Regulation (EEC) No 3922/91 (3), HAS ADOPTED THIS DIRECTIVE: Article 1 Amendment of Directive 2004/36/EC Annex II to Directive 2004/36/EC is replaced by the text in the Annex to this Directive. Article 2 Guidance material When the European Aviation Safety Agency develops the guidance material to be applied by Member States referred to in the Annex to this Directive, it shall establish a transparent procedure for consulting the Member States drawing on available expertise in the aviation regulatory authorities of Member States and by involving, whenever necessary, appropriate experts from relevant interested parties. To this effect, it may create a working group. Article 3 Transposition Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by not later than six months after its entry into force. They shall forthwith inform the Commission thereof. Article 4 Entry into force This Directive shall enter into force on the first day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 16 April 2008. For the Commission Jacques BARROT Vice-President (1) OJ L 143, 30.4.2004, p. 76. Directive as amended by Regulation (EC) No 2111/2005 (OJ L 344, 27.12.2005, p. 15). (2) OJ L 134, 20.5.2006, p. 16. (3) OJ L 373, 31.12.1991, p. 4. Regulation as last amended by Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 79, 19.3.2008, p. 1). ANNEX ANNEX II Manual of EC SAFA ramp inspection procedures  Core elements 1. GENERAL INSTRUCTIONS 1.1. SAFA ramp inspections shall be performed by inspectors possessing the necessary knowledge relevant to the area of inspection whereby technical, airworthiness and operational knowledge must be represented in case all items of the checklist are being verified. When a ramp inspection is performed by two or more inspectors, the main elements of the inspection  the visual inspection of the aircraft exterior, the inspection in the flight deck and the inspection of the passenger cabin and/or cargo compartments  may be divided among the inspectors. 1.2. Inspectors must identify themselves to the aircraft pilot in command or, in his/her absence, to a member of the flight crew or to the most senior representative of the operator prior to commencing the onboard part of their ramp inspection. When it is not possible to inform any representative of the operator or when there is no such representative present in or near the aircraft, the general principle will be not to perform a SAFA ramp inspection. In special circumstances it may be decided to perform a SAFA ramp inspection but this shall be limited to a visual check of the aircraft exterior. 1.3. The inspection shall be as comprehensive as possible within the time and resources available. This means that if only a limited amount of time or resources is available, not all inspection items but a reduced number may be verified. According to the time and resources available for a SAFA ramp inspection, the items that will be inspected shall be selected accordingly in conformity with the objectives of the EC SAFA Programme. 1.4. A ramp inspection shall not cause an unreasonable delay in the departure of the inspected aircraft. Possible causes for delay may be, but are not limited to, doubts regarding the correctness of the flight preparation, the airworthiness of the aircraft or any matters directly related to the safety of the aircraft and its occupants. 2. QUALIFICATION OF INSPECTORS 2.1. Member States shall ensure that with effect from 1 January 2009, all SAFA ramp inspections conducted in their territory are performed by qualified inspectors. 2.2. Member States shall ensure that their inspectors meet the qualification criteria as provided hereunder. 2.3. Qualification criteria 2.3.1. Eligibility criteria As a prerequisite for eligibility to qualification, Member States shall ensure that candidates for qualification as SAFA inspectors possess the necessary aeronautical education and/or practical knowledge relevant to their area/s of inspection, namely: (a) operation of aircraft; (b) personnel licensing; (c) airworthiness of aircraft; (d) dangerous goods. 2.3.2. Training requirements Prior to qualification, candidates must have successfully completed training consisting of:  theoretical classroom training to be delivered by a SAFA training organisation as defined in paragraph 2.4,  practical training to be delivered by a SAFA training organisation as defined in paragraph 2.4 or by a senior inspector appointed by a Member State as provided in paragraph 2.5 acting independently from a SAFA training organisation,  on the job training: to be delivered over a series of inspections by a senior inspector appointed by a Member State as provided in paragraph 2.5. 2.3.3. Requirements for maintaining the validity of the qualification Member States shall ensure that once qualified, inspectors maintain the validity of their qualification by: (a) undergoing recurrent training  which shall consist of theoretical classroom training to be delivered by a SAFA training organisation as defined in paragraph 2.4; (b) performing a minimum number of ramp inspections in every 12-month period since last undergoing SAFA training unless the inspector is also a qualified flight operations or airworthiness inspector of the national aviation authority of a Member State and is regularly engaged in the performance of inspections on aircraft of domestic operators. 2.3.4. Guidance material EASA shall develop and publish by not later than 30 September 2008 detailed guidance material in order to assist the Member States in the implementation of paragraphs 2.3.1, 2.3.2 and 2.3.3. 2.4. SAFA training organisations 2.4.1. A SAFA training organisation may be a part of a Member State's competent authority or a third party organisation. A third party organisation may be:  part of another Member State's competent authority,  an independent entity. 2.4.2. Member States shall ensure that training courses referred to in paragraphs 2.3.2 and 2.3.3(a) undertaken by their national authority is conducted, as a minimum, in accordance with the relevant syllabi established and published by EASA. 2.4.3. Member States employing a third party organisation for the purpose of SAFA-related training shall put in place a system to evaluate such an organisation. The system shall be simple, transparent and proportionate and take account of any relevant guidance materials established and published by EASA. Such a system may take into account evaluations conducted by other Member States. 2.4.4. A third party training organisation may only be used if the evaluation shows that training will be provided in accordance with the relevant syllabi established and published by EASA. 2.4.5. Member States shall ensure that their competent authorities' training programmes and/or their systems for the evaluation of third party training organisations are amended accordingly to reflect any recommendations arising from the standardisation audits conducted by EASA in accordance with the working methods provided under Commission Regulation (EC) No 736/2006 (1). 2.4.6. A Member State may request EASA to evaluate the training organisation and issue an advice on which the Member State may base its own evaluation. 2.4.7. EASA shall develop and publish detailed guidance material in order to assist the Member States in the implementation of this paragraph by not later than 30 September 2008. 2.5. Senior inspectors 2.5.1. A Member State may appoint senior inspectors provided that they meet the relevant qualification criteria to be established by that Member State. 2.5.2. Member States shall ensure that the criteria mentioned in 2.5.1 contain at least the following requirements whereby the appointee:  has been a qualified SAFA inspector over the three years prior to the appointment,  has performed a minimum of 36 SAFA inspections during the three years prior to the appointment. 2.5.3. Member States shall ensure that practical training and/or on the job training delivered by their senior inspectors is based on the relevant syllabi established and published by EASA. 2.5.4. Member States may also assign their senior inspectors to deliver practical training and/or on the job training to trainees of other Member States. EASA shall develop and publish detailed guidance material in order to assist the Member States in the implementation of this paragraph by not later than 30 September 2008. 2.6. Transitional measures 2.6.1. SAFA inspectors who meet the eligibility criteria referred to in paragraph 2.3.1, as well as the recent experience criteria referred to in paragraph 2.3.3(b) at the date established under Article 3 of Commission Directive 2008/49/EC shall be considered to qualify as inspectors in accordance with the requirements set out in this chapter. 2.6.2. Notwithstanding the provisions of paragraph 2.3.3(a), inspectors considered to be qualified in accordance with paragraph 2.6.1 shall undergo recurrent training to be delivered progressively by a SAFA training organisation by not later than 1 July 2010 and subsequently as provided under paragraph 2.3.3(a). 3. STANDARDS 3.1. The ICAO Standards and the ICAO European Regional Supplementary Procedures are the baseline against which the aircraft and the operator are being inspected under the EC SAFA Programme. In addition, when inspecting the technical condition of an aircraft, it shall be checked against the aircraft manufacturers standards. 4. INSPECTION PROCESS Checklist items 4.1. The items to be inspected will be selected from those mentioned on the checklist in the SAFA Ramp Inspection Report which contains a total of 54 items. (see Attachment 1). 4.2. The inspection and the resulting findings, if any, have to be reflected in the SAFA Ramp Inspection Report after the inspection is completed. SAFA detailed guidance 4.3. For each inspection item of the checklist in the SAFA Ramp Inspection Report a detailed description will be established specifying the scope and method of inspection. In addition a reference will be made to the relevant requirements in the ICAO Annexes. This will be developed and published as detailed guidance material by EASA and amended as necessary to reflect the latest applicable standards. Inclusion of reports into centralised SAFA database 4.4. A report of the inspection shall be entered into the SAFA centralised database as soon as possible and in any case not later than 15 working days after the date of the inspection, even if no findings were identified. 5. CATEGORISATION OF FINDINGS 5.1. For each inspection item, three categories of possible deviations from the relevant standards established under paragraph 3.1 are defined as findings. Such findings will be categorised as follows:  a category 1 finding is considered to have a minor influence on safety,  a category 2 finding may have a significant influence on safety, and  a category 3 finding may have a major influence on safety. 5.2. Instructions on the categorisation of findings will be developed and published as detailed guidance material by EASA and amended as necessary in order to reflect relevant scientific and technical progress. 6. FOLLOW-UP ACTIONS TO BE TAKEN 6.1. Without prejudice to paragraph 1.2, a proof of inspection containing at least the elements set out in Appendix 2 must be completed and a copy handed over to the aircraft pilot in command, or in his/her absence, to a member of the flight crew or to the most senior representative of the operator present in or near the aircraft upon completion of the SAFA inspection. A signed acknowledgment of receipt of the proof of inspection shall be requested from the recipient and be retained by the inspector. Refusal by the recipient to sign shall be recorded in the document. Relevant detailed instructions will be developed and published by EASA as detailed guidance material. 6.2. Based on how the findings have been categorised, certain follow-up actions have been defined. The relations between the category of findings and the resulting actions to take are presented in the class of actions and will be developed and published by EASA as detailed guidance material. 6.3. Class 1 action: This action consists of providing information about the results of the SAFA Ramp inspection to the aircraft pilot in command, or in his/her absence, to another member of the flight crew or to the most senior representative of the operator present. This action consists of a verbal debriefing and the delivery of the proof of inspection. A class 1 action shall be taken after each inspection, regardless of whether findings have been identified or not. 6.4. Class 2 action: This action consists of (1) a written communication with the operator concerned and shall contain request for evidence of corrective actions taken, and (2) a written communication with the responsible state (state of operator and/or registry) addressing the results of inspections carried out on aircraft operated under the safety oversight of the respective state. The communication shall contain, where appropriate, a request for confirmation that they are satisfied with the corrective actions taken under point (1). Member States shall make available to EASA a monthly report on the status of follow-up actions which they have taken pursuant to ramp inspections. A class 2 action shall be taken after inspections where category 2 or category 3 findings have been identified. Relevant detailed instructions will be developed and published by EASA as detailed guidance material. 6.5. Class 3 actions: A class 3 action shall be taken after an inspection where a category 3 finding has been identified. Owing to the significance of category 3 findings with regard to their potential influence on the safety of the aircraft and its occupants, the following sub-classes have been identified: (1) Class 3a  Restriction on the aircraft flight operation: The competent authority performing the ramp inspection concludes that following deficiencies identified during the inspection, the aircraft may depart only under certain restrictions. (2) Class 3b  Corrective actions before flight: The ramp inspection identifies deficiencies which require corrective action(s) before the intended flight may take place. (3) Class 3c  Aircraft grounded by the inspecting national aviation authority: An aircraft is grounded in a situation where following the identification of category 3 (major) findings, the competent authority performing the ramp inspection is not satisfied that corrective measures will be taken by the aircraft operator to rectify the deficiencies before flight departure, thereby posing an immediate safety hazard to the aircraft and its occupants. In such cases, the national aviation authority performing the ramp inspection shall ground the aircraft until the hazard is removed and shall immediately inform the competent authorities of the operator concerned and of the State of registration of the aircraft. Actions taken under paragraphs 2 and 3 may include a non-revenue positioning flight to the maintenance base. (4) Class 3d  Immediate operating ban: A Member State may react to an immediate and obvious safety hazard by imposing an operating ban as provided under the applicable national and Community law. Appendix 1 SAFA Ramp Inspection Report Appendix 2 Proof of Inspection Form (1) OJ L 129, 17.5.2006, p. 10.